TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00448-CV


Western Clipper Inc., d/b/a Southwest Roofing Company, Appellant

v.


Texas Department of Insurance; Commissioner of Insurance of the State of Texas; 

and Texas Workers' Compensation Insurance Facility, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. 99-03454, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING





	The parties announced at oral argument that they had settled their disputes.  They filed
a joint motion to dismiss this appeal.  We grant the motion and dismiss this appeal



  
					David Puryear, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Dismissed on Joint Motion
Filed:   December 13, 2001
Do Not Publish